WiNsuow, O. J.
In this case it is held:
1. When one party to a civil action demands a jury and pays tbe fees required by sub. 2 of sec. 19 of tbe Civil Court Act, it is not necessary for tbe opposing party to demand a jury, because tbe case then becomes a jury case, for trial by either six or twelve men, according to tbe demand which has been made. Any other interpretation of tbe statute would mean that one party could practically lay a trap for bis opponent by demanding a jury and paying the fees and after-wards waiving bis demand when it bad become too late for bis opponent to make it.
2. If tbe party making tbe demand conclude before tbe trial that be does not desire a jury, be may doubtless waive bis right to' a jury trial, and if be does so be will not be obliged to pay tbe additional trial fee of $2.50, but tbe opponent may then insist that tbe case remain a' jury case and pay tbe additional trial fee.
8. In tbe present case tbe record clearly shows that tbe defendant was denied tbe jury trial, which was its right, because it was thought that it bad waived tbe right by not demanding the same on tbe return day, hence tbe circuit court was right in reversing tbe judgment on tbe first ground assigned.
No opinion is expressed as to tbe second ground assigned for tbe reversal of tbe judgment.
By the Court. — Order affirmed.